United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 02-2947
                                       ___________

David Eckles,                        *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
City of Corydon; Wayne County;       *
David Clayton; Richard Couchman;     *
Maurice Auxier; Gene Gibbs; Paul     *
Overton; Kay Middlebrook,            *
                                     *
                   Appellees.        *
                                ___________

                                 Submitted: May 12, 2003
                                    Filed: September 3, 2003
                                     ___________

Before BOWMAN1, HEANEY and BYE, Circuit Judges.
                         ___________

HEANEY, Circuit Judge.

       David Eckles sued the City of Corydon, Iowa (City), Wayne County, Iowa
(County), and various City and County officials alleging constitutional claims under
the First Amendment and the Equal Protection Clause, and a state law claim of
intentional infliction of emotional distress. These charges relate to property value

          1
              Effective August 1, 2003, the Honorable Pasco M. Bowman assumed senior
status.
assessments of Eckles’s residence and efforts by the City and County to force Eckles
to remove signs he painted and posted on his property. The district court2 granted
summary judgment in favor of the defendants on all counts, and Eckles appeals. We
reverse with regard to the First Amendment claim against the City defendants and
affirm the district court in all other respects.

                                 BACKGROUND

       David Eckles owns real property (including a house) in Corydon, a city located
in Wayne County, Iowa. He purchased the property in 1987 for the sum of $14,000.
Eckles’s companion lived in the house until his death in 1993. Eckles moved in
shortly thereafter. In 1995, the assessed value of the residence was $21,591. Around
this time Eckles began renovating the house. The assessed value of the property
increased during the next several years, and by 1999, it had risen to $98,302.00.
Eckles appealed the 1999 valuation, alleging the property had been wrongfully
overvalued due to his perceived homosexuality. The appeal hearing was scheduled
for a date when Eckles would be out of town and unable to attend. The Wayne
County Board of Review (Board of Review) denied Eckles’s request to reschedule
the hearing. As a result, Eckles’s attorney represented him at the hearing. The Board
of Review upheld the assessment without viewing the property. In June 1999, Eckles
appealed the Board of Review’s decision to the Iowa state court for Wayne County.
In October 1999, while the appeal was pending, the State of Iowa issued a State
Equalization Order for increases in the assessed value of all residential property in
Wayne County. Accordingly, the Wayne County Assessor, Kay Middlebrook,
increased the assessed value of Eckles’s property to $107,150.

      In July 2000, Eckles posted a large sign on his house and other signs on his
property. The signs expressed Eckles’s dissatisfaction with the valuation of his home,
combined religious and political statements, and criticized officials of both the City

      2
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                         -2-
and the County.3 On August 2, 2000, Eckles’s attorney received a letter from an


      3
       Since July 2000, Eckles has posted several signs on his property. The
following examples are illustrative of the messages displayed:

•      “You are looking at the reality of God in my life, and God’s judgment upon
      the wicked. - I am not a QUEER! I am not a FAGGOT! What I am is a
      repentant Sinner Saved by the Mercy and Grace of God. - Church Member
      Richard Couchman has cast the first Stone WHO WILL BE NEXT?”

•     “City of Corydon and Wayne County Guilty of Prejudice, discrimination,
      bigotry, bias.”

•     “PROPERTY TAXES in CORYDON and Wayne County. FALSE, UNFAIR,
      and UNJUST, A FALSE BALANCE TAXES is Abomination TO THE LORD.
      Proverb 11:1. CITY OF CORYDON Abomination to the Lord, and Wayne
      County. REPENT.”

•     “The THIEF (Wayne County Assessor) commeth but to Steal. John 10:10”

•     “This home Destroyed because of Wayne County ASSESSOR. I can’t afford
      the false unfair and unjust taxes. No Compromise.”

•     “SHAME, SHAME, SHAME. This property ALSO over TAXED! By
      Assessor Kay Middlebrook - Church Member Richard Couchman (Board of
      Review) Denied me 3rd Appeal. No Compromise.”

•     “Declare ye among the nations, and publish, and set up a standard; publish, and
      conceal not: Jer. 50:2. The whole land is made desolate, because no man
      layeth it to heart .. NO ONE CARES NO NOT ONE. Jer. 12:11. REPENT.”


(Appellant’s App. at 297-99; see also Supp. App. at 315-21; 324-31 (photographs of
Eckles’s signs and posted messages).)



                                        -3-
attorney representing the Board of Review stating:

      As I am sure you are aware, your client has erected three large signs on
      his property relating to the assessment of his property, and the equity of
      property taxes in general. Please note that his signs appear to be in
      violation of the zoning ordinance of the City of Corydon and Iowa Code
      § 306C.

      The Corydon Zoning Ordinance governing signs, §16.070, clearly
      prohibits signs in residential districts except for those that fall into the
      enumerated exceptions, which your client’s signs clearly do not. In
      addition, on information and belief, your client has not obtained the
      required permit from the Department of Transportation as mandated by
      Iowa Code §306C.18, which regulates billboards erected adjacent to
      Iowa highways (Mr. Eckles’ residence is adjacent to Iowa Highway 14).

      Since your client’s signs fail to comply with the Corydon Zoning
      Ordinances as well as the permit requirements of the Iowa Department
      of Transportation, you may want to advise Mr. Eckles to remove these
      signs as soon as possible. Failure to remove these signs could result in
      action from both the City of Corydon and the Iowa department of
      Transportation.

(Appellant’s App. at 256.)

      In response to this letter, Eckles painted at least two additional signs on his
property. On August 10, 2000, he replied, via letter, to the law firm representing the
Board of Review, reiterating his belief that his property was wrongfully over-valued
and the City and County officials were corrupt.

      On August 14, 2000, the firm representing the Board of Review sent Eckles’s
attorney another letter, opining that the signs were a public nuisance and their
messages libelous. The letter stated that if the signs were not removed and their



                                          -4-
messages publicly retracted, the firm would advise County officials to institute
private actions against Eckles.

      Shortly thereafter, Eckles dropped his pending appeal of the 1999 property
value assessment. He then removed his deck, garage, sunroom, and other
improvements he had made to the property, and painted five additional signs on or
around the house.4

        On October 18, 2000, the City sent Eckles a notice to abate nuisance, requiring
Eckles to remove all refuse from his residential property, as well as “all signs,
lettering, statements, verses, and objects whatsoever that refer to actions taken by
state, county, and city officials in the legally constituted performance of their duties.”
(Appellant’s App. at 260.) The notice stated that if Eckles did not adhere to the
notice or request a hearing within ten days, the City would have the items removed
and charge Eckles with the cost of removal.

        Eckles then filed a complaint in federal district court for damages, injunctive
relief, and declaratory relief against the City, the County, David Clayton,5 Richard




      4
     Eckles also posted messages on commercial property he owned.                    The
commercial property is not at issue in this action.
      5
          Mayor of Corydon.

                                           -5-
Couchman,6 Maurice Auxier,7 Gene Gibbs,8 Paul Overton,9 and Kay Middlebrook.10
The complaint alleged: 1) First Amendment violations by the City and Mayor
Clayton, 2) First Amendment violations by the County, 3) Equal Protection violations
by Couchman, Auxier, Gibbs, Overton, and Middlebrook; and 4) intentional infliction
of emotional distress by Couchman, Auxier, Gibbs, and Overton.

       The City assured Eckles that it would not seek to abate the nuisance during the
pendency of the federal suit. On May 23, 2002, the City revoked the October 18,
2000, notice and issued a revised notice. The revised notice stated that the City,
through Mayor Clayton, will consider “Mr. Eckles’ statements to be a nuisance only
insofar as those statements are objectively false. In particular, the Mayor finds that
said statements constitute a nuisance insofar as they falsely suggest that any state,
county, and city official, including without limitation the County Assessor, has
violated any law.” (Appellant’s App. at 300.) The letter that accompanied the
revocation of notice to abate and the revised notice requested that Eckles dismiss his
suit against the City defendants. The letter also stated that the City would enforce the
notice but agreed to abstain from enforcement in part if Eckles asserted that it
violated his First Amendment rights.11 (Appellant’s App. at 301.)

      6
          Member, Wayne County Board of Review.
      7
          Member, Wayne County Board of Review.
      8
          Member, Wayne County Board of Review.
      9
          Wayne County Assessor who performed assessments in 1995 and early 1999.
      10
       Wayne County Assessor who revalued Eckles’s property following the State
Equalization Order for increases in the assessed value of all residential property in
Wayne County.
      11
        “If Mr. Eckles asserts the current Notice to Abate some how violates his First
Amendment rights, the City would again agree not to enforce the Notice only with
respect to the First Amendment rights issue.” (Appellant’s App. at 301.)

                                          -6-
       The district court granted summary judgment to all of the defendants, finding
that Eckles failed to allege a threat of imminent harm sufficient to establish standing.
We hold that Eckles has standing in his suit against the City and Clayton, but not
against the other defendants.

                                     ANALYSIS

I. Standard of Review

       We review de novo the district court’s grant of summary judgment. Harmon
v. City of Kansas City, Mo., 197 F.3d 321, 327 (8th Cir. 1999). Summary judgment
is warranted when there is no genuine issue of material fact and the moving party is
entitled to judgment as a matter of law. Id. In analyzing whether summary judgment
is appropriate, we consider the facts in the “light most favorable to [the nonmoving
party] and giving [that party] the benefit of all reasonable inferences supported by the
record.” Meriwether v. Caraustar Packaging Co., 326 F.3d 990, 992-93 (8th Cir.
2003).

II. First Amendment Claims

       The district court held that Eckles suffered no injury-in-fact and therefore
lacked constitutional standing to pursue these claims in federal court. Article III, §
2, of the United States Constitution limits federal jurisdiction to actual cases and
controversies. Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000). Standing
is the “threshold question” in determining whether a federal court may hear a case.
Id.

      [T]o satisfy Article III’s standing requirements, a plaintiff must show (1)
      it has suffered an “injury in fact” that is (a) concrete and particularized
      and (b) actual or imminent, not conjectural or hypothetical; (2) the injury


                                          -7-
      is fairly traceable to the challenged action of the defendant; and (3) it is
      likely, as opposed to merely speculative, that the injury will be redressed
      by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81
(2000).

       This case turns on whether Eckles has suffered an injury-in-fact. “The plaintiff
must show that he or she ‘sustained or is immediately in danger of sustaining some
direct injury as the result of the challenged . . . conduct and [that] the injury or threat
of injury [is] both real and immediate . . . .’” Steger, 228 F.3d at 892 (alteration in
original) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). In order
to survive summary judgment, the plaintiff must make a “factual showing of
perceptible harm.” Lujan, 504 U.S. at 566.

       Regarding charges that Eckles’s constitutional rights were violated, he “must
present more than ‘(a)llegations of a subjective ‘chill’.’ There must be a ‘claim of
specific present objective harm or a threat of specific future harm.’” Bigelow v.
Virginia, 421 U.S. 809, 816-17, (1975) (finding the defendant had standing to
challenge constitutionality of statute as over-broad after being convicted of violating
the statute) (alteration in original) (quoting Laird v. Tatum, 408 U.S. 1, 13-14
(1972)).

A. The City

       Eckles contends he was subjected to a threat of imminent harm by the City. He
directs us to the notices of abatement issued by the City requiring him to remove
signs and other items from his property. The district court conducted a brief analysis
of the claim against the city, concluding that the notice to abate did not satisfy the test
for injury-in-fact. We disagree.


                                           -8-
       On May 23, 2002, the City withdrew the October 18, 2000, notice to abate and
issued the revised notice to abate.12 The City has agreed to not enforce the revised
notice, at least in part,13 while this suit is pending. Thus, the City argues that there
is no risk of imminent harm. We disagree. The City has stated that it will only
abstain from enforcing the notice while the suit is pending. The revised notice is in
effect, and if the suit is dismissed Eckles could expect the City to enforce the notice.
Moreover, there is nothing to prevent the City from enforcing it immediately if it so
chose. The threat of injury to Eckles is imminent and concrete. Eckles is clearly in
imminent danger of suffering some consequence as a result of his allegedly protected
activity.14 The concrete and particular harm that Eckles will suffer is financial, and
spelled out in the City’s notice to abate. If Eckles fails to act in accordance with the
notice, the City will remove the signs and other items and charge Eckles for the
removal. In other words, Eckles stands to suffer direct, financial injury should he
choose to ignore the demands of the notice. It is not necessary that Eckles wait until
the City actually enforces the notice to bring suit challenging the City’s actions as
long as the those actions are imminent and not speculative. See Harmon, 197 F.3d
at 326 (finding a plaintiff does not have to subject self to actual arrest and prosecution
in order to challenge the constitutionality of statute). The City’s planned actions are


      12
        While standing is normally “[b]ased on the facts as they existed at the time
the lawsuit was filed,” Steger, 228 F.3d at 893, “[a] federal court bears the burden of
examining standing at all stages of litigation,” Harmon, 197 F.3d at 327. The October
18, 2000, notice to abate was in force at the time the lawsuit was filed and sufficient
for standing purposes. It was withdrawn on the same day as the May 23, 2002, notice
to abate was issued. Accordingly, we view the May 23, 2002, notice as merely a
revision of the original that was in force at the time of the initial complaint.
      13
       The City has agreed to not enforce the revised notice “only with respect to the
First Amendment rights issue,” while the appeal is pending. (Appellant’s App. at
301.)
      14
       We take no position as to whether Eckles will prevail on the merits of his
First Amendment claim. The district court will decide this issue upon remand.

                                           -9-
not merely speculative, the City has clearly outlined the actions it plans to take with
regard to Eckles’s property as soon as the federal case ends. The district court erred
in holding the City’s conduct did not subject Eckles to injury-in-fact, and thus, we
reverse as to the City and Clayton. The question of whether the City’s notice to abate
violates Eckles’s First Amendment rights shall be decided on remand.15

B. The County

       Eckles’s First Amendment action against the County is based on letters he
received on August 2 and 14, 2000, from the law firm representing the Board of
Review. Eckles argues that these letters show a threat of imminent harm sufficient
to satisfy the injury-in-fact requirement for standing. Unlike the notice to abate
issued by the City, which outlines the specific actions the City will take, the August
2d letter merely states that “[f]ailure to remove these signs could result in action from
the City of Corydon and the Iowa Department of Transportation.” (Appellant’s App.
at 256 (emphasis added).) Similarly, the August 14th letter states that the firm would
“recommend” that County officials pursue private actions against Eckles if he failed
to remove the signs and retract their messages. (Appellant’s App. at 259 (emphasis
added).)

       Eckles contends that the letters from the attorney for the Board of Review
threatened prosecution and a civil lawsuit if he failed to remove the signs on his
property, and therefore are sufficient to show injury-in-fact. The district court held
that the comments in the August 2, 2000, letter are too general and speculative to
confer standing, and that the threats were not concrete nor particularized, not actual

      15
         In its brief the City argues that even if Eckles is found to have injury-in-fact,
he lacks the third element of redressability, contending there is no available judicial
act that will redress the injury. We disagree. If the district court finds the notice to
abate unconstitutional, the injury may be redressed by an injunction barring
enforcement of the notice.

                                          -10-
nor imminent, but merely conjectural or hypothetical. Further, the district court
recognized that the August 14, 2000, letter did not contain a threat of prosecution and
that Eckles suffered no injury-in-fact based on either letter. Eckles has brought to
bear no evidence that the County or Board of Review possessed the authority to
enforce the City or State ordinances mentioned in its letters. We agree with the
district court that these two letters are insufficient to establish that Eckles was
threatened with harm by the County.

III. Equal Protection

       Eckles next alleged that Couchman, Auxier, Gibbs, Overtown, and
Middlebrook violated his Constitutional right to Equal Protection. He claimed that
the increases in his assessed property value were arbitrary, unfair, disproportionate
to other similarly situated property, and done solely to punish him because of his
perceived homosexuality. His property value changed annually from 1995 to 1999
to reflect improvements to his house, but Eckles only appealed the 1999 valuation.
He lost the appeal against the Board of Review and voluntarily dismissed his appeal
of this board’s decision.16 Although this court cannot serve as a property tax
valuation appeal board, see Schutterle v. United States, 74 F.3d 846, 848 (8th Cir.
1996), we may consider an Equal Protection claim based on an alleged purposeful
over-valuation of property. To show that his right to Equal Protection has been
violated by the defendants, Eckles must show that either the state or county taxing
officials did not adhere to a uniform standard of valuation when assessing the value
of his property, and that the standard was purposely not applied to his property.
Additionally, “[t]he difference must be due to a purposeful discrimination, which may
be evidenced, for example, by a systematic under-valuation of the property of some
taxpayers and a systematic over-valuation of the property of others, so that the


      16
        Prior to this suit, Eckles has not formally challenged the valuation increase
due to the State Equalization Order.

                                         -11-
practical effect of the official breach of law is the same as though the discrimination
were incorporated in and proclaimed by the statute.” Snowden v. Hughes, 321 U.S.
1, 9 (1944). The under-valuation does not need to be systematic so long as it is
shown to be purposeful. Id. at 9-10. Eckles presented no evidence showing that the
County or any of the named county officials purposely over-valued his property.
Moreover, there is no evidence that the County or named County officials failed to
abide by the assessment standard for the County in assessing Eckles’s property. He
claimed that his property was unfairly over-valued, but there appears to be no proof
that the property value assessment is unfair. In fact, Eckles estimated in a 1998
interview that he might be able to sell his home for $100,000 to $125,000. Eckles
lacks evidence that the county value assessments of his property were unfair and
therefore cannot show that he has been treated unfairly. We affirm the district court’s
grant of summary judgment for the defendants on the charge of violation of Eckles’s
Equal Protection rights.

IV. Intentional Infliction of Emotional Distress

        Finally, Eckles argues that defendants Couchman, Auxier, Gibbs, and Overton
intentionally inflicted emotional distress upon him in various ways. Intentional
infliction of emotional distress is a state tort claim. Under Iowa law:

      Four elements must be established to make a prima facie showing of
      intentional infliction of emotional distress: (1) outrageous conduct by
      the defendants; (2) the defendants’ intentional causing, or reckless
      disregard of the probability of causing emotional distress; (3) the
      plaintiff’s suffering severe or extreme emotional distress; and (4) actual
      and proximate causation of the emotional distress by the defendants’
      outrageous conduct.

Marks v. Estate of Hartgerink, 528 N.W.2d 539, 546 (Iowa 1995).



                                         -12-
       We agree with the district court that Eckles has failed to establish the first
element that defendants’ conduct was outrageous. “To be outrageous, the conduct
must be ‘so extreme in degree, as to go beyond all possible bounds of decency, and
to be regarded as atrocious, and utterly intolerable in a civilized community.’” Id.
(quoting Vinson v. Linn-Mar Cmty. Sch. Dist., 360 N.W.2d 108, 118 (Iowa 1984)).

      Eckles’s claim is based primarily on his contention that County officials
purposely over-valued his property because of his perceived homosexuality. As
discussed above, Eckles has failed to show that his property was indeed unfairly over-
valued. We must therefore assume that the property assessments were fair. It would
be difficult to show that a fair property value assessment would be considered
“atrocious” or “intolerable in a civilized community,” and Eckles has failed to do so.

       Next Eckles claims that the Board of Review’s failure to reschedule the appeal
hearing so that he could attend constitutes intentional infliction of emotional distress.
Again we agree with the district court that this fails to meet the high mark of
“outrageous” conduct required to pursue a claim of intentional infliction of emotional
distress. This is especially true considering that Eckles was adequately represented
at the hearing by his attorney.

      Finally, Eckles argues that Middlebrook, in her capacity as Wayne County
Assessor, improperly used a County computer to gather information about Eckles’s
criminal record and thereafter anonymously emailed the information to individuals
in Corydon. We agree with the district court that there is insufficient evidence in the
record to show, even if Eckles could demonstrate that Middlebrook did gather the
information regarding Eckles’s criminal record, that Middlebrook emailed the
information to anyone. We affirm the district court’s grant of summary judgment to
appellees on the allegation of intentional infliction of emotional distress.




                                          -13-
V. Conclusion

     For the reasons stated above we reverse the district court’s grant of summary
judgment for the defendants City of Corydon and Clayton on Eckles’s First
Amendment claim and affirm in all other respects.

BYE, Circuit Judge, concurring in part and dissenting in part.

       I agree with almost the entirety of the majority’s opinion. I write separately
only to note I would decide differently the question of whether Eckles has standing
to pursue his First Amendment claim against the County. I discuss only the threshold
question of whether Eckles presents a “case or controversy” within the meaning of
Article III of the Constitution, therefore, the following discussion presumes without
deciding Eckles’s speech was protected by the First Amendment.

      Plaintiff’s First Amendment claim against the County arises from two letters
written by the County’s lawyer to Eckles’s lawyer. The text of the first, dated August
2, 2000, reads in pertinent part:

      As I am sure you are aware, your client has erected three large signs on
      his property relating to the assessments of his property, and the equity
      of property taxes in general. Please note that his signs appear to be in
      violation of the zoning ordinance of the City of Corydon and Iowa Code
      §306C.

      The Corydon Zoning Ordinance governing signs, §16.070, clearly
      prohibits signs in residential districts except for those that fall into the
      enumerated exceptions, which your client’s signs clearly do not. In
      addition, on information and belief, your client has not obtained the
      required permit from the Department of Transportation as mandated by
      Iowa Code §306C.18, which regulates billboards erected adjacent to



                                         -14-
      Iowa highways (Mr. Eckles’ residence is adjacent to Iowa Highway 14).


      Since your client’s signs fail to comply with Corydon Zoning
      Ordinances as well as the permit requirements of the Iowa Department
      of Transportation, you may want to advise Mr. Eckles to remove these
      signs as soon as possible. Failure to remove these signs could result in
      action from both the City of Corydon and the Iowa Department of
      Transportation.

Appellant’s App. at 256. It appears the letter was a bluff, and one which failed to
rattle Eckles’s mettle. Eckles promptly replied with a letter which reads, in pertinent
part:

      I find it curious that a person who does not represent the City or the
      Department of Transportation is writing to my lawyer suggesting
      another party (unrelated to this action) may take legal action against me
      for some apparent violation . . . .

      Also, perhaps you should check the Corydon Zoning Ordinance
      yourself, as it allows, “Any sign of a noncommercial nature when used
      to protect the health, safety, or welfare of the general public.” That is
      precisely what my “signs” do.

      Finally, I’ve been doing some checking myself, and Iowa Code section
      711 makes it a crime for a person to “threaten to cause some public
      official or officer or employee to take or withhold action.” Which is
      precisely what your letter does. DON’T TREAD ON ME!!

Supplemental App. at 322.

      The County ignored Eckles’s advise to not “tread on” him and made another
attempt at using intimidation to squelch his speech. The second letter from the



                                         -15-
County’s lawyers to Eckles’s lawyer, written on August 14, 2000, and after the
County received Eckles’s defiant response to the first letter, reads in relevant part:

      We . . . have advised the Wayne County Assessor that these signs
      constitute libel per se. Libel is defined as, “a malicious publication,
      expressed either in print or writing or by signs and pictures, tending to
      injure the reputation of another or to expose him to public hatred,
      contempt or ridicule, or to injure him in the maintenance of his
      business.” Vojak v. Jensen, 161 N.W.2d 100 (Iowa 1968). Libelous
      statements are actionable “per se” if the injured party is degraded,
      rendered odious, subjected to public hatred, contempt, or ridicule,
      injured in trade or business, or exposed to contempt in the deprivation
      of the benefits of public confidence. Brown v. First National Bank of
      Mason County, 193 N.W.2d 547 (Iowa 1972).

      Clearly, Mr. Eckles’ statements constitute libel per se. Mr. Eckles has
      stated the Wayne County Assessor is a “thief” who “steals.” Such
      statements are libel per se as they impugn the assessor’s integrity, accuse
      her of dishonesty and directly damage her professional reputation.
      Amick v. Montross, 220 N.W. 51 (Iowa 1928).

      At this time, we request that Mr. Eckles remove these statements from
      public view and request that Mr. Eckles place a statement of retraction
      apologizing for this inappropriate conduct.

      It should also be noted that Mr. Eckles’ sign stating that the Wayne
      County Assessor has not been willing to compromise is factually
      inaccurate. . . . Thus, this statement constitutes a complete
      misrepresentation of the factual circumstances surrounding Mr. Eckles’
      dispute.

      It is also our opinion that all of Mr. Eckles’ signs constitute a public
      nuisance. Not only has Mr. Eckles impugned the integrity and character
      of Kay Middlebrook, the Wayne County Assessor, but has also damaged
      the ability of local realtors to consummate property transactions in



                                         -16-
      Corydon, Iowa. Thus, in our analysis, Mr. Eckles’ statements are totally
      lacking in redeeming social value.

      We request an immediate response outlining how Mr. Eckles intends to
      remedy this unfortunate situation. If he does not intend to voluntarily
      remove these signs, we will recommend that the assessor file a libel
      action against Mr. Eckles to protect her reputation and good name.
      Obviously, from a cost standpoint, it is in everyone’s interest to resolve
      this matter short of additional litigation.

Appellant’s App. at 258-259 (emphasis added).

       The district court held Eckles had no standing because he could not show his
speech was chilled and, with regard to the threat of future prosecution, the letters did
not evince a threat of concrete, particularized, and actual or imminent harm.
Addressing the second County letter, the district court opined, “Defendant Wayne
County did not threaten to bring a civil lawsuit against Eckles,” only that its lawyers
would recommend the County assessor file a libel action against Eckles. In effect,
the district court concluded the second letter threatened no action on behalf of the
County.

       The majority opinion affirms summary judgment on the ground Eckles
proffered no evidence the County could enforce the City and State ordinances
referenced in the first letter. It further concludes, without addressing the threats
contained in the second letter, the two letters were insufficient to establish Eckles was
threatened with harm by the County.

      I agree the first letter alone does not establish the County threatened Eckles
with concrete, particularized, and actual or imminent harm, if only because Eckles
knew it to be a bluff. Eckles’s defiant response to the County’s first letter proves he
knew the County had no authority to enforce either City zoning ordinances or State
Department of Transportation signage regulations. And there is no evidence the first

                                          -17-
letter chilled Eckles’s speech. Therefore, the first letter alone can not serve as a basis
for standing.
        It is the second letter which gives me pause. The County doesn’t appear to be
bluffing any longer; its letter promises it will recommend the assessor file suit if
Eckles doesn’t remove his signs. Conversely, the letter implies the lawyers will not
so recommend if Eckles accedes to the County’s demand. While there continues to
be no evidence Eckles’s speech has been chilled by the second letter, in my view the
evidence shows Eckles must now choose between chilling his speech and suffering
imminent harm at the hand of the County in retribution for his presumably protected
speech. To refresh:

      [T]o satisfy Article III’s standing requirements, a plaintiff must show (1)
      it has suffered an “injury in fact” that is (a) concrete and particularized
      and (b) actual or imminent, not conjectural or hypothetical; (2) the injury
      is fairly traceable to the challenged action of the defendant; and (3) it is
      likely, as opposed to merely speculative, that the injury will be redressed
      by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81
(2000) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

       Application of the second and third elements of the standing requirements is
straightforward, so I address them cursorily. The letters show a direct causal
relationship between Eckles’s speech and the threatened harm of litigation. The harm
will likely be addressed by the declaratory relief sought by Eckles establishing that
his speech is protected. It is the first element, requiring an injury-in-fact that is
concrete and particularized and actual or imminent, which necessitates further
development.

       To be sure, the threat is as particularized as a threat can be. The letter is
directed to Eckles by name and threatens him because of his speech. Only two


                                          -18-
nuances detract from the threatening nature of the letter; the threatened action would
supposedly be taken by the assessor, not the County; and the letter promises to
"advise" the assessor to sue, it does not promise she will sue.

       The first argument, that the threatened action is to be taken by the assessor and
not the County, I find unpersuasive. The County lawyer wrote the letter on behalf of
the County; I doubt the County is in the practice of writing warning letters on behalf
of every citizen against whom potentially libelous statements are made. The County
threatens its agent, the assessor, will file a lawsuit against Eckles in retribution for
Eckles’s complaints about her actions in her official capacity as assessor. The signs
do not even mention the assessor by name, instead they only refer to the “Wayne
County Assessor.” And it is the County’s lawyer who is promised to advise the
assessor to file suit. The libel action, then, would not be the purely individual action
the County claims. This is the use of government resources to use litigation, or at
least the threat of litigation, to stop Eckles’s speech under the false banner of a
private action. In sum, it is the County which is forcing Eckles to choose between
keeping his signs and being sued.

       On the second point, although the letter merely threatens County lawyers will
"advise" the assessor to sue Eckles, it reads to me as a thinly veiled threat. I find it
hard to believe the County, having gone to the trouble and expense of having its
lawyers draft the first threatening letter, and which has taken off the gloves in its
attempts to stops Eckles’s speech, would go to the trouble of merely notifying Eckles
its assessor may receive legal advice on pursuing a private action. It is a less than
subtle threat, and in my view, a sufficiently credible threat to meet the temporal and
concreteness requirements for injury-in-fact.

     I draw support for my position from the Supreme Court’s opinion in Lujan,
which says:



                                         -19-
      When the suit is one challenging the legality of government action or
      inaction, the nature and extent of facts that must be averred (at the
      summary judgment stage) or proved (at the trial stage) in order to
      establish standing depends considerably upon whether the plaintiff is
      himself an object of the action (or forgone action) at issue. If he is, there
      is ordinarily little question that the action or inaction has caused him
      injury, and that a judgment preventing or requiring the action will
      redress it.

Lujan, 504 U.S. at 561-62. Standing is but a threshold question intended to ensure
there is a live case or controversy establishing federal jurisdiction. Steger v. Franco,
Inc., 228 F.3d 889, 892 (8th Cir. 2000). Here, Eckles is the object of Wayne County’s
actions, and I am satisfied he has a case or controversy against the County. The
federal courts should not shirk from deciding whether Eckles’s speech was protected
and whether the County violated that right. For these reasons, I respectfully dissent
in part.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -20-